Citation Nr: 1118628	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for peripheral edema/venous insufficiency of the left leg.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to February 1999.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Augusta, Maine that denied an increased rating for her peripheral edema/venous insufficiency of the left lower extremity.


FINDING OF FACT

The preponderance of the evidence does not reflect that the Veteran's service-connected disorder involving the left lower extremity is manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the peripheral edema/venous insufficiency of the left lower extremity. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.10, 4.104, Diagnostic Code 7121 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for increased rating for her left leg condition was received in July 2006.  Prior to adjudicating this claim in December 2006, a duty to assist letter addressing the increased rating claim was sent in July 2006.  

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of her and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  She was advised that it was her responsibility to either send medical treatment records from her private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  The Veteran was also asked to advise VA if there were any other information or evidence she considered relevant so that VA could help by getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  She received such notice in the July 2006 letter.  Thereafter the RO readjudicated this matter in a May 2008 statement of the case and December 2010 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  Furthermore, VA, and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination conducted in October 2010, provided current assessments of the Veteran's condition based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate this claim for higher disability rating, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating-General Considerations and Factual Background

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In appeals of the initial rating assigned following a grant of service connection, "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected peripheral edema/venous insufficiency, left lower extremity is currently rated as 20 percent disabling for post-phlebetic syndrome of any etiology under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2010).  The Board considered whether she would be entitled to a higher rating under another Diagnostic Code, however, no other applicable diagnostic code would produce a higher rating. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).

Post-phlebitic syndromes of any etiology are rated under Diagnostic Code 7121 as follows:

A 10 percent rating is warranted where the Veteran experiences intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.

By way of history, the RO awarded service connection for peripheral edema/venous insufficiency of the left lower extremity in an October 1999 rating action which assigned a 10 percent evaluation under Diagnostic Code 7121.  Subsequently, after evidence was submitted in March 2001, showing evidence of venous stasis with beginning hyperpigmentation, the RO, in a July 2002 rating action, granted a 20 percent rating for this disability.  The appellant filed her current claim requesting an increased rating in June 2006. 

Among the evidence pertinent to the current claim are VA records from 2006 to 2008, which mostly address other problems but do include the notation from an August 2006 new clinic visit.  It was noted that the Veteran had listed venous insufficiency on the problem list, but with no significant findings were shown on examination which focused on a knee problem.  The assessment was venous insufficiency left greater than right.  Plans included continued monitoring in light of the edema that was reported at time by the Veteran.  The edema continued to be noted on a January 2008 problem list.  Dental notes from March 2008 and December 2008 also noted the Veteran to have venous insufficiency, for which she was given a 20 percent rating.

An October 2006 VA examination for peripheral neuropathy noted reports of persistent swelling in the left lower extremity below the knee.  She reported the veins were visible.  She carried a diagnosis of venous insufficiency since 1995 and 1996.  She claimed to wear support stockings when she can afford them and bought Motrin.  She said the swelling was more persistent than before, when it was only intermittent.  There were no claims of peripheral nerve problems.

Examination of the left lower extremity revealed that the Veteran was not wearing any support hose on the left leg.  There was a slight amount of swelling in the left lower extremity below the knee, but no pitting.  Skin was intact and had no ulcers or discoloration.  There were no visible varicose veins.  Light touch sensation was intact.  No posterior tibial pulse was appreciated.  Dorsalis pedis pulse was 1+.  The assessment was venous insufficiency, left lower extremity with minimal swelling at this time.  

The report of an October 2010 VA examination for peripheral edema/venous insufficiency for the left lower extremity noted the condition to have lasted 15 years and worsened over time.  Her main complaints were of swelling of the left foot and ankle often associated with numbness.  There was no history of angioneurotic edema, erythromelalgia or Reynaud's disease.  Her treatment was with TED hose.  There was no history of surgery for this condition.  She was not prevented from exercise from this condition, although she did report her life changed because she was unable to walk or run anymore.  Examination revealed no scar on skin exam.  There was no Reynaud's present in any extremity.  Her heart rate was normal and peripheral pulses were 2+ throughout the left lower extremity, which was equal to the right lower extremity.  There was a positive finding of 1+ effusion, non pitting around the left ankle.  The examiner indicated that for the VA established diagnosis of peripheral edema/venous insufficiency, there was no change in the diagnosis.  The condition was active.  Ultrasound of the left lower extremity was ordered.  The examiner stated that the effect on the Veteran's usual daily occupation was mild.  

An addendum to this exam report indicated that the Veteran was scheduled for an ultrasound, but failed to report.

Based on a review of the foregoing, the Board finds that a rating in excess of 20 percent for disability due to left lower extremity peripheral edema/venous insufficiency is not warranted.  The preponderance of the evidence reflects that while there is evidence of edema in the left lower extremity, it is non pitting in nature and generally minimal.  While she appeared to have the beginnings of venous stasis with beginning hyperpigmentation in earlier records from 2001, (which helped form the basis for the 20 percent rating granted by the RO in July 2002), the more recent records and examination findings from 2006 and 2010 are negative for such dermatological findings, and the edema continues to be non pitting.  The evidence does not show that her condition is so severe as to warrant a rating in excess of 20 percent.  The disorder is presently manifested by findings consistent with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  This disability picture fails to meet the criteria for a 40 percent rating under Diagnostic Code 7121.  As noted earlier, there exists no other applicable diagnostic code that would produce a higher rating.

For the above reasons, the Board finds that a rating in excess of 20 percent for the venous insufficiency of the left leg is not warranted, and the preponderance of the evidence is against such a rating.  

Extraschedular Consideration

Referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's disability involving the vein condition in the left lower extremity is found to be adequate.  

In addition, it has not been shown that this disability has required frequent periods of hospitalization or has produced marked interference with all types of employment.  The evidence fails to show that the Veteran has had any hospital treatment for this condition.  

As far as employability, none of the evidence available reflects that this service-connected disability affects her ability to work in a material fashion.  In fact, the VA examiner in the October 2010 VA examination stated that the condition had only a mild affect on her ability to work.  Therefore, a remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from her left leg vein disability are shown to be adequately compensated by the assigned schedular ratings, which contemplate the impact of her disability on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 20 percent for peripheral edema/venous insufficiency of the left leg is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


